Judgment modified by reducing the damages to $1,400, with interest thereon from the date of the entry of the judgment, and as so modified affirmed, without costs. The court reverses that part of finding of fact numbered fifth, to wit, the storage fee of $70, and the charge for towing truck from Peekskill to Stamford, of $100; all of finding sixth, including loss of use of truck eighteen days, $200; and the court finds as a fact, in accordance with the opinion in the court below, not included in the findings, that the difference between the value of the truck before the injury and the value in its injured condition was $1,300. Hinman, Davis, Whitmyer, Hill and Hasbrouek, JJ., concur.